Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Knight (Reg. No. 59,583) on 03/18/2021.

The application has been amended as follows: 
In claim 1, line 8, the word “the” before “perfluorinated compounds” is deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous objections to claims 3-4 are withdrawn in light of Applicant’s amendment.
B) The previous rejections of claim 3 under 35 USC 112(b), claims 1-9, 11, and 13-14 under 35 USC 102(a)(1) as being anticipated by Morgan et al. (US 4,626,587), claims 1-6, 8-9, 11, and 13-14 under 35 USC 102(a) as being anticipated by GB 1,210,794 A, claims 16-17 under 35 USC 102(a)(1) as being anticipated by Morgan et al. (US 4,626,587), claims 13-14 under 35 
C) The closest prior art of record, Morgan et al. discloses fluoropolymer pellets (C6/L20-56).  However, Morgan et al. does not teach or suggest exposing the fluoropolymer micropowder wherein the fluoropolymer micropowder comprises perfluorinated compounds generated during the process of making the fluoropolymer micropowder wherein an amount of the perfluorinated compounds in the processed fluoropolymer micropowder is less than 10 ppb based upon a total amount of the processed fluoropolymer micropowder.
GB 1,210,794 (referred to hereinafter as GB ‘794) discloses the fluorocarbon polymers are treated in a solid state, such as in the particulate, pre-molding form or in the molded form (P3/L66-73).  However, GB ‘794 does not teach or suggest exposing the fluoropolymer micropowder wherein the fluoropolymer micropowder comprises perfluorinated compounds generated during the process of making the fluoropolymer micropowder wherein an amount of the perfluorinated compounds in the processed fluoropolymer micropowder is less than 10 ppb based upon a total amount of the processed fluoropolymer micropowder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767